DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/04/2020.  These drawings are accepted.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 2 and 3 rejected under 35 U.S.C. 112(b). Claim 2 recites the limitation “said data” in line 1.  There is insufficient antecedent basis for this limitation in the claim since Claim 1 recites “collecting data” and “aggregated data”. Clarification is required for the element. The dependent claim 3 inherits the deficiencies of the claim upon which ultimate claim and is rejected as well.
Claim 12 rejected under 35 U.S.C. 112(b). Claim 12 recites the limitation “said collecting” in line 1.  There is insufficient antecedent basis for this limitation in the claim. The limitation should be “said collecting data”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-12 are rejected under 35 U.S.C. 101 because the claimed inventions are directed to an abstract idea without significantly more. Independent claim 1 is drawn to a method for collecting data from one or more digital sources, aggregating the data collected from said one or more digital sources, optionally augmenting the aggregated data, and optionally verifying the augmented data. Under the broadest reasonable interpretation, each of the method steps can be performed in the mind (or by hand) because a user can mentally collect data from one or more digital sources, aggregate the data collected, augment the aggregated data, and verify the augmented data. The claim does not necessarily require the use of any specialized computer/processor. Therefore, the limitations of claim 1 are drawn to a mental process and fall under the grouping of abstract ideas. Furthermore, claim 1 only recites those steps that can be performed mentally. The claim does not recite any additional elements to integrate the mental steps into a practical application or that amount to significantly more than the abstract idea. Dependent claims 2-12 inherit the deficiencies of the claim upon which ultimate claim and are rejected as well. Examiner suggests including in the limitations a piece of hardware to integrate the mental steps such as a memory or hardware processor to overcome this rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vibhor et al. (US 20130262392 A1 hereinafter “Vibhor”).
Regarding claim 1, Vibhor discloses a method comprising (FIG. 5, 6 and para. 0066-0077, distribution module may receive an indication that the distribution module should periodically collect copies of the data and metadata associated with the user's hosted accounts on social networking sites (e.g., Facebook, Foursquare, Twitter)):
a. collecting data from one or more digital sources (para. 0073, at block 510, the distribution module may associate the information management system (IMS) user identified by fields (username, here, jane65, and password, considered as the “input” in clm. 5 below) with the hosted services, aliases, authentication information, and policies received at block 505); 
b. aggregating the data collected from said one or more digital sources (para. 0074, At block 515, the distribution module may set a policy to collect all of the user jane65's data and metadata from her “Facebook Jane” account twice a day (See FIG.6 605-630, Popular hosted services, for example, Foursquare, Twitter, Office 365, Google Documents, and Salesforce in FIG. 6)); 
c. optionally augmenting the aggregated data (FIG.6, 605-630; para. 0075, at block 520, the distribution module collects hosted data and metadata in accordance with the applicable information management policies that were set at block 515. To do so, the distribution module may utilize general or service-specific APIs to request any new data or metadata (“augmenting”) associated with a user's hosted account on the prescribed schedule); and 
d. optionally verifying the augmented data (para. 0076, at block 525, where the distribution module manages collected hosted data in accordance with applicable information management policies. For example, the distribution module may perform deduplication, content indexing, data classification, and/or archiving; create additional non-production copies (e.g., backup copies or archive copies)).

Regarding claim 2, Vibhor discloses the method of claim 1, wherein said data is personal information (para. 0073, at block 510, the distribution module may associate the IMS user identified by fields (username, here, jane65, and password) with the hosted services, aliases, authentication information, and policies received at block 505).

Regarding claim 3, Vibhor discloses the method of claim 2, wherein said personal information comprises social media profiles (para. 0073, at block 510, the distribution module may associate the IMS user identified by fields (username, here, jane65, and password) with the hosted services, aliases, authentication information (accounts on social networking sites (e.g., Facebook, Foursquare, Twitter)), and policies received at block 505).

Regarding claim 4, Vibhor discloses the method of claim 1, wherein said collecting data is automatic (para. 0074, At block 515, the distribution module may set a policy to collect all of the user jane65's data and metadata from her “Facebook Jane” account twice a day).

Regarding claim 5, Vibhor discloses the method of claim 1, wherein said collecting data is in response to user input (FIG.6, 602-604 and 610, 615; para. 0067-0068, a graphical user interface that the distribution module may provide in order to receive authentication information (“user input”, for instance, username and password fields 602 and 604 in Fig. 6) and information management policies for hosted accounts. The interface also includes several selection boxes or similar elements to permit the user to identify the hosted accounts the user has. For example, the interface provides username and password fields, for instance, username and password fields, 610 and 615in Fig. 6, where the user can enter hosted account authentication information or credentials (“user input”) to permit the IMS to access the user's data and metadata hosted on the service).

Regarding claim 6, Vibhor discloses the method of claim 1, wherein one or more common identifiers are used for aggregating said data (FIG. 6, 610a janedoe@gmail.com, considered as claimed 7 below).

Regarding claim 7, Vibhor discloses the method of claim 6, wherein said one or more common identifiers comprise email address and/ or phone number (FIG. 6, 610a janedoe@gmail.com).

Regarding claim 8, Vibhor discloses the method of claim 1, wherein the aggregated data is structured into one or more groups with one or more grouping variables (FIG. 6, 600 (“aggregated data is structured into one group”) includes several selection boxes 605 or similar elements (“grouping variables into the one group”) to permit the user to identify the hosted accounts the user has).

Regarding claim 11, Vibhor discloses the method of claim 1, wherein said augmented data is verified automatically based on a set of rules (para. 0074, the distribution module may set a policy specifying which of the user's hosted data should be collected from the service and the schedule for collecting the hosted data).

Regarding claim 12, Vibhor discloses the method of claim 1, wherein said collecting utilizes an authentication protocol to access the one or more digital sources (para. 0067-0068, a graphical user interface that the distribution module may provide in order to receive authentication information (“authentication protocol”) and information management policies for hosted accounts. The interface also includes several selection boxes or similar elements to permit the user to identify the hosted accounts the user has. For example, the interface provides username and password fields, where the user can enter hosted account authentication information or credentials (“authentication protocol”) to permit the IMS to access the user's data and metadata hosted on the service).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Vibhor et al. (US 20130262392 A1 hereinafter “Vibhor”) in view of Xu (US 9519684 B2).
Regarding claim 9, Vibhor discloses the method of claim 8, wherein the one or more grouping variables comprise identity (FIG. 6, 600 (“aggregated data is structured into one group”) includes several selection boxes 605 or similar elements (“grouping variables”) to permit the user to identify the hosted accounts (“identity”) the user has).
Vibhor may not explicitly teach, but Xu, which is a same field of endeavor, discloses the one or more grouping variables comprise demographic and behavior information (Col. 4 ln. 22-25, user social networking quality data includes at least one of user personal data, for example, area information (“demographic”), user behavior data (“behavior”), and pattern data to establish a social relationship).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Vibhor with the teachings of Xu to include demographic and behavior information for grouping variables. One of ordinary skill in the art would have been motivated to make this modification because weights corresponding to the three data models, i.e., the user personal data, the user behavior data, and the pattern data (or the “grouping variables comprising demographic and behavior information”) to establish the social relationship, may be set in advance. When each user in the recommended candidate user list is graded, the three data models may be graded first. Further, after combining the three data models with the respective corresponding weights, the user is graded comprehensively, thereby generating the user score for each user in the recommended candidate user list (or the “group”) (col. 5 ln. 06-15).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Vibhor et al. (US 20130262392 A1 hereinafter “Vibhor”) in view of GUAN et al. (US 20210042767 A1 hereinafter “Guan”).
Regarding claim 10, Vibhor may not explicitly teach, but Guan, which is a same field of endeavor, discloses the method of claim 1, wherein look alike modelling is utilized to augment the aggregated data (para. 0262, Perform look-alike model to identity related leads with similar features).
Before the effective filing date, it would have been obvious for one of ordinary skill in the art to have modified the elements disclosed by Vibhor with the teachings of Guan to include look alike modelling which is utilized to augment the aggregated data. One of ordinary skill in the art would have been motivated to make this modification because an integrated scoring engine of the predictive engine (or the “method”) may provide scores for the leads, which in turn may be used for creating a combined forecast (or the “the aggregated data”). Ultimately, it should be appreciated that the combined forecast may be indicative of potential spend numbers (or “similar profiles and customer's behavior information”) (col. 5 ln. 06-15).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
• Tiell et al . (US 10509806 B2)- Recommendation engine for aggregated platform data: FIG. 2 depicts an example process for determining recommendation(s) for a user based on data from multiple data generating platforms, and providing the recommendation(s) to the user through a search engine, in accordance with implementations of the present disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUH whose telephone number is (571)270-5524. The examiner can normally be reached 9:00 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on (571) 272-3862. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 2493                                                                                                                                                                                                        
/CARL G COLIN/Supervisory Patent Examiner, Art Unit 2493